Ingraham, P. J.
(dissenting):
The complaint alleges that the plaintiff and the defendant entered into a contract whereby the defendant was to furnish certain terra cotta to be used in the erection of a court house in Mew Orleans, La., and the plaintiff was to pay to the defendant $80,000. ' The plaintiff .paid the defendant $25,000, leaving a balance due of $55,000, theplaintiff thus conceding that he owes the defendant $55,000. ■ He. then' alleges that the defendant neglected' to perform the contract in that he did not complete the delivery of the terra, cotta within theperiod limited thereby, and has'not up to the time of the commencement of the action delivered all the terra cotta required to complete the building, and other particulars which' it is claimed constituted a breach of' the contract. It is then alleged that by reason of these acts and omissions of the defendant the-plaintiff sustained damage in the sum of $32,000.
*871It is quite apparent, therefore, that the plaintiff is indebted to the defendant in the sum of $23,000. He then alleges that this court house has been accepted by the court house commission who had charge of building it, but the court house commission has refused to pay the plaintiff this sum of $55,000 for the terra cotta work under its contract, but retains this sum of $55,000 for the reason that the defendant lias refused to adjust the plaintiff’s claim of damages .or to allow the plaintiff any part of the loss sustained by him as aforesaid, and has tiled a claim and lien against the court house commission and moneys in their hands to the amount of $55,000 retained by said court house commission on account of the terra cotta work, and has demanded payment thereof. The complaint then alleges that the court house commission is a subdivision or'part of the State government of the State of Louisiana and is a non-suable body or board under the laws of that State, and the plaintiff is unable, therefore, to maintain a suit or action in the courts of that State against said commission to recover said moneys unpaid under his aforesaid contract, and said commission has refused to pay the plaintiff the aforesaid $55,000.
It is impossible for me to see under what head of equity jurisprudence there is a cause of action in favor of the plaintiff. There is no fund in. court, or under the control of the court, over which equity could assume jurisdiction and determine its ownership. No accounting is asked for or could be required. The plaintiff has a remedy at law to recover the amount of his damages, if any, sustained by the defendant’s breach of the contract, and while it might be that the defendant could set up a counterclaim to recover the $55,000 due him under the contract, still, even if such a counter? claim was interposed, the parties could settle their differences and such a judgment would follow as the proof justified. No case is cited in which any court of equity has ever entertained such a cause of action. - It is true that equity takes jurisdiction in cases of trust or fraud, but no trust or fraud is alleged. The fact is admitted that the plaintiff is indebted to the defendant; that he has not paid his debt, and because he has not paid his debt the plaintiff cannot claim the money from the State of Louisiana, and, therefore, he comes intd court and asks the court to ascertain how much he owes the defendant. It seems to me to be entirely outside of any juris*872diction ever assumed by a court of equity. The judgment demanded is suggestive. First, plaintiff asks the court to determine that the plaintiff is entitled to' recover of the defendant the sum of $32,000, with interest from-the commencement of the action as damages for a .breach of .contract, an' action of which equity has' no cognizance Second, that the plaintiff is entitled to receive from the court house commission payment in full of the sum of $55,000 retained by it on account of terra cotta work. The court house commission is not a party to the action, and has.not.'snbmitted to the jurisdiction of this court. It is certainly entirely immaterial as between ’ the plaintiff and the defendant whether the court house commission is liable to the plaintiff or not. Third, that the plaintiff have and retain out of the said $55,000, payable by the said court house commission, the sum alleged to be due him for his damages occasioned by the failure of the defendant to perform its contract. That is a mere claim at law against thé defendant without any fact to justify a court of equity in taking jurisdiction. Fourth, that upon receiving said $55,000 from the court house commission, the plaintiff pay to the. defendant-the difference between said sum and the amount adjudged •to be due plaintiff for his damages aforesaid. By this it would appear that the plaintiff desires to obtain a judgment of ,a court of equity determining.that the plaintiff is not compelled to pay to the defendant its contract price until it receives the amount of $55,000 from the court house commission. ■ Certainly no facts are alleged' in the complaint to justify such a determination ; and, fifth, that the rights, shares and interests of the plaintiff and the defendant in and to the $55,000 in the hands of said court house commission be fixed and determined. It is not alleged that the defendant has any interest in the same, has any lien upon that sum, and no fact is alleged to justify the court in settling the equities of the parties as to that sum, and no fact is alleged which gives the defendant any equity in it; and the plaintiff further demands such further judgment or relief as may be just and equitable. '
I am utterly at a loss- to see any principle upon which any fact here stated gives any jurisdiction to a court of equity to determine any question as between the parties.
I think, therefore, that the judgment should be reversed and the demurrer sustained;